*537The opinion of the court was delivered by
Read, J. —
The defendant was the confidential clerk and bookkeeper of Hoskins, Hieskell & Co., and he was indicted and convicted of having made a false and forged entry in the journal of the said firm, with intent to defraud his said employers. The forgery consisted in a false addition of one figure in the amount of cash received from bills receivable, in the month of August 1856, and in the alteration of another true figure in said addition. The true addition was $6455.63, while the false addition was $5955.63, the first figure 5 being an alteration of the original figure in the addition, which was a 6. The result of this forgery was to represent the cash received five hundred dollars less than the actual amount; and, of course, to enable their clerk to abstract that sum from the funds of the firm.
The three principal books of a mercantile house are the day book, journal, and ledger. The ledger is the chief or grand book of accounts, to which all the others are subservient. It is the principal book of accounts among merchants, into which the accounts of the journal are carried in a summary form. A false entry in the day book, necessarily produces a false entry in the journal and ledger; whilst a false entry in the journal, results in a corresponding false entry in the ledger, in a condensed form.
In this case, the ledger, which is the book consulted for the state of the accounts, would represent the cash received from bills receivable, in the month of August 1856, as five hundred dollars less than the true amount.
The facts of the forgery have been found by the jury, and that it was done with intent to defraud this firm of Hoskins, Hieskell & Co.
We have read carefully the very able opinion of the court below, and the whole subject has been exhausted, in the very elaborate written and oral arguments before us. With all these lights we are unable to see, that this false entry does not amount to forgery, and one of the most dangerous character to the community. For if false entries in the books of a mercantile firm, can be made by a confidential clerk and book-keeper, with impunity, then all confidence in their accuracy must be destroyed.
The writing which is the subject of forgery, may be one by which a private fraud is attempted or done, or one tending to a public fraud or other public injury. It must be legally capable of effecting a fraud. “ In respect to private writings,” says Mr. Bishop, in his Commentaries on Criminal Law, vol. 2, § 438, “ it is immaterial by what name they go, and whether they are under seal or not, provided they have the other requisites. Thus a bond or other deed; a bill of exchange or promissory note; a check; an assignment of a legal claim, or a power of attorney to collect it; an endorsement of a promissory note; an endorsement of a pay*538ment; a receipt or acquittance; a letter of credit; a transfer of credit; a transfer of stock; an order for the delivery of money or goods; an acceptance of a hill of exchange, or of an order for the delivery of goods; an affidavit, in England, for the purpose of obtaining money due to an officer’s widow from the treasurer of the Queen’s bounty; a private act of parliament; a copy of any instrument, which copy is to be used in evidence in the place of a real or supposed original; a testimonial of character, as a schoolmaster or otherwise; and many other such things, are instruments of which forgery can be committed.”
So in the Queen v. Moah, 27 Law J. Rep. M. Cas. 204, it was held, that forging a letter of recommendation of himself to the chief constable, for the office of police constable, was forgery at common law. And in the Queen v. Griffith, Id. 205, where a station master, employed by a railway company to pay the carrier who delivered and collected parcels, told the carrier falsely that the company would not pay him for delivery, in which he acquiesced; the station master had printed forms for delivery and collecting, which he had to fill up and return; on the right-hand side, under the head Collecting, was written Rec’d, which was signed by the carrier’s servant; and he paid him ¿613 for collecting, but the delivery, amounting to ¿626, he kept himself; after the receipt was written, the station master put a receipt stamp under the name of the servant, and on it put in figures ¿639, the aggregate of both columns; it was held, that the prisoner was guilty of forging the receipt.
We perceive, therefore, that the crime of forgery, at the present day, extends to a large number of subjects which were not in existence in the earlier periods of the criminal law, and some of which had their origin in the present century. It is, therefore, no argument to say, that precisely such a case as the present is not to be found in the books, although the writing forged is covered by all the definitions and descriptions of the crime of forgery.
The industry of the counsel of the Commonwealth has, however, furnished us with a copy of the indictment in the case of Nicholson, who was convicted, in 1841, in the Court of General Sessions for the city and county of Philadelphia, of forging an entry in the day hook of his employer. He was defended by two of our ablest lawyers, Messrs. J. R. Ingersoll and E. W. Hubbell, who, after his conviction, moved in arrest of judgment, but the motion was overruled, and the defendant sentenced. The form of the indictment is similar to the present one. No writ of error was ever taken, and it remains a direct decision, of a court of criminal jurisdiction upon the very point now before us.
We are, therefore, of opinion that the offence is properly set forth in the indictment, and that it is forgery at common law.
Judgment affirmed.